DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
In response to the Ex Parte Quayle Action dated 02/16/2022 (“02-16-22 Quayle”), Applicant amended Figure 4, title and written description paragraph 0061 in reply dated 03/15/2022 (“03-15-22 Reply”). 
Reasons for Allowance
Claims 1-11 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Applicant’s amendments to Figure 4 have overcome the formal matter issue with respect to the drawings as set forth in page 2 of the 02-16-22 Quayle. 
Applicant’s amendments to written description paragraph 0061 have overcome the formal matter issue with respect to the specification as set forth in page 3 of the 02-16-22 Quayle. 
Applicant’s amendments to title have overcome the formal matter issue with respect to the specification as set forth in page 3 of the 02-16-22 Quayle. 
The reasons for allowance are listed in page 3 of the 02-16-22 Quayle. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P DULKA whose telephone number is (571)270-7398. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
23 March 2022
/John P. Dulka/Primary Examiner, Art Unit 2895